Citation Nr: 1509723	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for tension headaches.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing in November 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This case was referred to the Director of Compensation and Pension for a determination of qualification for extraschedular TDIU.  The Director made a determination on August 2013, finding the Veteran did not qualify for extraschedular TDIU.

The issue of service connection for schizophrenia has been raised by the record in a November 2014 statement at the Veteran's hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The preponderance of the evidence of record, to include competent medical evidence and lay evidence, indicates that it is less likely than not that the Veteran has headaches that are related to a disease or injury in service.

2. The evidence shows that the Veteran is currently incapable of employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. TDIU is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in February 2012 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  If the records could not be obtained by the RO, the RO informed the Veteran of such in a December 2012 SOC and gave the Veteran the opportunity to supplement the record.

VA examinations on June 2011, November 2011, June 2012, and May 2013, adequate for adjudication purposes, were provided to the Veteran in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his headaches and various other service-connected disabilities, particularly his low back disability, in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in November 2014.  The hearing focused on the elements necessary to substantiate a service connection and TDIU claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection, and increased severity of his symptoms of his service-connected disabilities that show he is incapable of gainful employment.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Headaches

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran, in lay statements and in his hearing testimony, outlines two incidents in service that he has stated may contribute to the etiology of his headaches, a car accident, and a fall in the shower.  The Veteran stated to an examiner in June 2012 that he believed the headaches began to be a problem shortly after he left service, and that the problem lasted for a month and then stopped.  The Veteran's service treatment records (STRs) confirm the car accident in June 1975, and indicate that the Veteran sought treatment for a headache after hitting his head during the accident.

The Veteran also has a current disability; VA treatment records and a June 2012 VA examination indicate that the Veteran suffers from tension headaches.  The examiner noted that the Veteran had sensitivity to sound and that his headaches were exacerbated by heat.  Treatment records from January 2011 indicated that the Veteran noted that although he suffered from headaches for over thirty years, his headaches for the past two years have been different, with an intense pain that occurred three times a week and lasted approximately 20 to 30 minutes.  In September 2012, the Veteran indicated in a private treatment record that the intensity of his headaches was usually a seven to nine on a ten-point scale, and that he took ibuprofen on multiple occasions.  In October 2012 treatment notes, the Veteran stated that the headaches worsened such that they now occurred daily, and that he could not "take anymore."  He also indicated that he has had pain in his eyes and the top of his head for "30 years," and "shooting pain, since the accident."  He was seen by a neurologist in March 2013.

It is less likely than not, however, that the Veteran's headaches are related to his in-service injuries.  The Veteran states that his headaches have occurred for the past 30 years; however, in his discharge documents from service, he did not indicate chronic headaches as a medical problem.  G.H.D., M.D., a private physician, indicated in a September 2011 letter that the Veteran's headaches are post-traumatic headaches, and "came on following significant head trauma."  The Veteran traces the etiology of his headaches to one of the two incidents in service; however, his claims file notes a third trauma incident in 2005, where he fell three stories while moving a refrigerator and suffered loss of consciousness, as well as a fractured jaw and left upper and lower extremities, requiring surgery.  A June 2012 VA examination noted that this incident caused traumatic brain injury.

The examiner at the Veteran's June 2012 examination stated that it was "not at least as likely as not that the patient's claimed headaches are incurred in or caused by events . . . during service."  The examiner went on to state that the service medical records and a VA examination in 1976 did not document chronic headaches beginning around service, and that "[t]he patient's medical records do document a likely cause for the patient's headaches; the head injury in 2005."  The examiner finally opined that it was "reasonable" to assume that the headaches could have started after the Veteran's head trauma in 2005.  Because it is clear that the examiner took into account both the Veteran's lay statements and the Veteran's file in making his determination, the Board gives great weight to this opinion.

In a treatment note from September 2011, Dr. G.H.D. indicated the Veteran had a more than 30-year history of chronic headaches, and related their etiology to the Veteran's truck accident in service.  The Board gives this opinion less weight, however, because it appears the doctor's etiology opinion is based solely on lay statements of the Veteran, and not a review of other medical information.

In lay statements, the Veteran has stated that he believes his current headaches are related to his in-service injuries.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is competent in this case to testify to events that occurred, and also to how his headaches affect him; however, to the extent that the Veteran argues that there is a connection between his current headaches and his claimed in-service injuries, it is noted that the Veteran lacks the requisite competence and expertise to make such a determination.  In this case, absent medical training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about which trauma, the in-service injuries or the 2005 fall, caused the Veteran's current headache condition.  The Veteran's claim for service connection for his headache condition is denied.

III. Entitlement to Extraschedular TDIU

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Id., (citing 38 C.F.R. §§ 4.1, 4.15). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran has two service-connected disabilities: a low back disability evaluated as 40 percent disabling and tinnitus evaluated as 10 percent disabling.  His combined disability evaluation is 50 percent, which does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  All cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  An extraschedular rating is warranted upon a finding that the Veteran is unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b). 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Veteran's case was referred to the Director, Compensation Service and in August 2013, the Director denied entitlement to an extraschedular TDIU.  Because the Director, Compensation Service has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

In October 2012, the Veteran's file underwent review by a VA examiner.  That review relied in part on a June 2011 VA examination, at which the Veteran reported he could walk half a block without needing rest, could stand five minutes and sit for 30 minutes, and could lift ten pounds.  The June 2011 examiner stated that the Veteran was currently unable to pursue gainful employment.  The Veteran also underwent a VA examination in November 2011, which stated that his condition was "significant and severe in that he cannot lift, bend, twist, or sit for prolonged periods of more than 30 minutes," and stated that the examiner could not work in his chosen profession and was not able to perform substantial gainful employment.  
The October 2012 examiner, however, opined that the Veteran's thoracolumbar spinal disability "does not result in a significant impairment in the veteran's occupational functionality."

In May 2013, the Veteran underwent a VA examination for TDIU. In it, the examiner opined that the Veteran's service-connected back condition had progressively worsened and that the Veteran now needed assistance with daily activities and required a cane to walk.  The examiner also noted that the Veteran was unable to tolerate prolonged walking, bending, lifting and standing, and that the progression of his condition caused noticeable changes in posture, stance, and gait since the Veteran's last examination. The Veteran's test results indicated that he had flexion of 40 degrees, extension of 15 degrees, right and left lateral flexion of 15 degrees, and right and left lateral rotation of 15 degrees.  These figures reduced to 35 degrees and 10 degrees throughout upon repetitive-use testing.  The Veteran had an abnormal gait and an abnormal spinal contour, and positive straight leg raising tests.  The examiner stated that the Veteran's functional limitation based on his low back pain was severe, and that the Veteran "will not be able to do both sedentary and physical labor because [his] back condition has worsened."  The examiner noted that the Veteran was unable to tolerate prolonged sitting, standing, bending, kneeling, walking, lifting, carrying, or ascending or descending stairs.  He also opined that because the Veteran is a truck driver by trade, his back condition would make it very difficult to get into and out of a truck or drive for a prolonged period of time.

Based on the opinions of the June and November 2011 and May 2013 examiners, the Board finds that the Veteran is unable to work due to his service-connected back condition.  Therefore, the Board grants TDIU.


ORDER

Entitlement to service connection for tension headaches is denied.

Entitlement to a TDIU is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


